Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 1 of 45 Page ID #:1758




  1 Michael Tenenbaum, Esq. (No. 186850)
  2 mt@post.harvard.edu
    THE OFFICE OF MICHAEL TENENBAUM, ESQ.
  3 1431 Ocean Ave., Ste. 400
    Santa Monica, CA 90401-2136
  4
    Tel (424) 246-8685
  5 Fax (424) 203-4285
  6 Counsel for Plaintiffs
  7
  8                            UNITED STATES DISTRICT COURT

  9                          CENTRAL DISTRICT OF CALIFORNIA

10                                     WESTERN DIVISION

11
   ASSOCIATION DES ÉLEVEURS DE                  Case No. 2:12-cv-05735-SVW-RZ
12
   CANARDS ET D’OIES DU QUÉBEC, a
13 Canadian nonprofit corporation; HVFG
   LLC, a New York limited liability            THIRD AMENDED COMPLAINT
14 company; and SEAN “HOT” CHANEY,              TO DECLARE INVALIDITY AND
15 an individual;                               ENJOIN ENFORCEMENT OF
                                                CALIFORNIA HEALTH & SAFETY
16                             Plaintiffs,      CODE § 25982 FOR VIOLATION
17                                              OF THE SUPREMACY CLAUSE
                 – against –                    AND THE COMMERCE CLAUSE
18                                              OF THE UNITED STATES
   XAVIER BECERRA, in his official              CONSTITUTION
19
   capacity as Attorney General of
20 California;                                  DEMAND FOR JURY TRIAL
21                             Defendant.
22
23
24
25
26
27
28


                                  THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 2 of 45 Page ID #:1759




  1                                      JURISDICTION
  2         1.    This case arises under the Constitution of the United States and under 42
  3 U.S.C. § 1983. This court has subject-matter jurisdiction under 28 U.S.C. § 1331.
  4                               NATURE OF THE ACTION
  5         2.    As defined by the United States Department of Agriculture (“USDA”) pur-
  6 suant to its authority under the federal Poultry Products Inspection Act (the “PPIA”),
  7 21 U.S.C. §§ 451 et seq., to establish the “specifications or definitions and standards of
  8 identity or composition” for “the principal constituents of any poultry product,” foie
  9 gras is the liver “obtained exclusively from specially fed and fattened geese and ducks.”
10 No State in America bans the sale of foie gras products — except for California. As of
11 July 1, 2012, California banned: (1) the force-feeding of geese and ducks in California
12 for the purpose of enlarging their livers beyond normal size; and — in a separate statute
13 — (2) the sale in California of a poultry product “if it is the result of force feeding a
14 bird for the purpose of enlarging the bird’s liver beyond normal size.” Cal. Health &
15 Safety Code §§ 25981, 25982. The Ninth Circuit has interpreted section 25982 such
16 that the only products that it bans are poultry liver products.
17          3.    California’s definition of “force feeding” means “a process that causes the
18 bird to consume more food than a typical bird of the same species would consume
19 voluntarily,” and “[f]orce feeding methods include, but are not limited to, delivering
20 feed through a tube[.]” Cal. Health & Safety Code § 25980(b). By conditioning the
21 sale of foie gras products in California on the process, method, or agricultural practice
22 that is used to raise the birds from which the poultry ingredients are obtained, section
23 25982 violates the dormant Commerce Clause as applied to Plaintiffs’ foie gras
24 products where the force feeding of their ducks takes place entirely outside California,
25 i.e., in Canada and New York. Indeed, Plaintiffs’ poultry products that are the subject
26 of this action are from ducks that are bred, hatched, raised, slaughtered, and processed
27 into finished poultry products entirely beyond California’s borders. Section 25982 is
28 thus an unconstitutional extraterritorial regulation, and it does not just place a burden

                                             - 1-
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 3 of 45 Page ID #:1760




  1 on foreign and interstate commerce but creates a blockade to it — with zero effect on
  2 the welfare (or even the comfort) of any duck in California.
  3         4.    To produce the foie gras used in their foie gras products, the farmer-
  4 Plaintiffs specially feed and fatten their ducks by hand two to three times a day in their
  5 final days before slaughter, using a tube for anywhere between two to ten seconds.
  6 Because it is impossible to produce foie gras products in accordance with federal
  7 requirements — i.e., using liver “obtained exclusively from specially fed and fattened
  8 geese and ducks” — without violating California’s requirement that a poultry product
  9 not be “the result of force feeding a bird” (as California defines “force feeding”),
10 section 25982 not only imposes additional and different requirements on the ingredients
11 in the Plaintiffs’ poultry products but also functions as a complete ban on the most
12 valuable constituent in Plaintiffs’ poultry products. And, because it is impossible to
13 produce foie gras without force feeding, it is impossible for the farmer-Plaintiffs to
14 produce USDA-approved foie gras products for sale in California without violating
15 section 25982. Under the Supreme Court’s preemption jurisprudence, where it is
16 impossible for a private party to comply with both federal law and state law, the state
17 law — i.e., section 25982 here — is preempted, and it is no answer that Plaintiffs can
18 choose to stop selling their USDA-approved poultry products containing force-fed foie
19 gras in California.
20          5.    Plaintiffs are: (1) duck farmers in Canada and New York who sell a
21 variety of USDA-approved poultry products in interstate and foreign commerce, most
22 notably poultry products containing foie gras, and (2) the executive chef from Hot’s
23 Restaurant Group, Inc., which operated Hot’s Kitchen in Hermosa Beach, a restaurant
24 that sold foie gras products before section 25982 went into effect and again after
25 January 7, 2015 — when enforcement of section 25982 was enjoined as a result of the
26 permanent injunction issued by this Court on that date. Chef Chaney sold foie gras
27 products during the period when enforcement of section 25982 was enjoined by this
28 Court, but, out of fear of prosecution, he has refrained from selling foie gras products

                                             - 2-
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 4 of 45 Page ID #:1761




  1 since January 8, 2019, when this Court’s injunction was vacated by a ruling from the
  2 Ninth Circuit (whose mandate took effect on that date). Because, by virtue of their
  3 power to enforce section 25982, Defendant and the prosecutors and peace officers he
  4 supervises in California are similarly forcing all sellers of the farmer-Plaintiffs’ poultry
  5 products to either stop selling foie gras products or face prosecution in California, the
  6 farmer-Plaintiffs are again suffering lost sales and, as of January 2019, have been forced
  7 to stop selling in California — and the farmer-Plaintiffs have, in fact, stopped selling
  8 their foie gras products here.
  9         6.     Section 25982 raises an initial question of statutory interpretation as to
10 which Plaintiffs seek relief: Does section 25982’s provision that a force-fed foie gras
11 product may not be “sold in California” also mean that such a product may not even be
12 imported into California? Or, in banning only the sale in California — and omitting
13 any reference to “imports” (or even to offers for sale or contracts for sale), which terms
14 appear commonly throughout countless other provisions of the California Health and
15 Safety Code and similar California statutes — is section 25982 inapplicable where the
16 sale takes place, by virtue of the passing of title, outside the state? The answer to this
17 question is necessary because, while Defendant’s predecessor had effectively allowed
18 such out-of-state sales to California consumers during the time that she was not
19 enjoined from enforcing section 25982, Defendant Becerra has never given any
20 assurance that he will not enforce section 25982 against out-of-state sellers of the
21 farmer-Plaintiffs’ foie gras products, and, until this Court issued its permanent injunc-
22 tion against enforcement of section 25982 on January 7, 2015, the District Attorneys
23 whom Defendant supervises in at least three counties were threatening to prosecute
24 Plaintiff HVFG LLC and other out-of-state sellers of the farmer-Plaintiffs’ foie gras
25 products having their products shipped from outside California to consumers in Cali-
26 fornia. (Defendant Becerra is statutorily authorized to “take full charge” of these
27 investigations, consistent with the exercise of his supervisory powers over the District
28 Attorneys in all 58 counties, and, under California’s constitution, has the duty “to

                                               - 3-
                                     THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 5 of 45 Page ID #:1762




  1 prosecute any violations of law … and shall have all the powers of a district attorney”
  2 whenever he believes the law is not being adequately enforced.) In light of their fear of
  3 prosecution, the farmer-Plaintiffs and other out-of-state sellers of their products have
  4 been forced to stop selling their foie gras products for shipping to California (and
  5 Plaintiffs indeed have stopped making such sales). If section 25982 were to apply to
  6 such imports, such application would further magnify the burden that section 25982
  7 places on interstate commerce and on foreign commerce.
  8         7.    Until section 25982 took effect on July 1, 2012, and again from January 7,
  9 2015, until January 8, 2019 (i.e., during the time when enforcement of section 25982
10 was enjoined as a result of the permanent injunction issued by this Court), the farmer-
11 Plaintiffs’ foie gras products were freely sold throughout the United States, including in
12 California. Now that enforcement of section 25982 is no longer permanently enjoined,
13 sellers of the farmer-Plaintiffs’ foie gras products again face prosecution. Because
14 sellers in California fear the massive civil penalties that section 259831 authorizes for
15 violations of section 25982 — up to $1,000 per sale per day — Plaintiffs are again
16 losing significant sales with each day that section 25982 is not enjoined. During the
17 period in which the ban was in effect and not enjoined, i.e., from July 1, 2012, to
18 January 7, 2015, Hudson Valley lost approximately $1.5 million per year in sales of
19 wholesale foie gras products to California, for a loss of over $3.5 million, and now not
20 only are sellers of its products in California again threatened with prosecution but it
21 faces such threats even for its out-of-state sales shipped to Californians. Palmex, the
22 leading Canadian farmer of foie gras, lost approximately $750,000 in annual sales of
23 wholesale foie gras products to California before July 1, 2012, which represented 25%
24 of its U.S. sales, for a loss of nearly $2 million, and its products, too, now again face
25 prosecution. And Hot’s was selling as much as $6,000 of foie gras products a month
26 before the ban, for a loss of over $100,000 while the ban was in effect and not
27
28    1
            All unspecified section references are to the California Health & Safety Code.
                                             - 4-
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 6 of 45 Page ID #:1763




  1 enjoined; without an injunction to protect him, Chef Chaney is now forced to refrain
  2 from selling foie gras products and will continue to lose valuable sales as a result. In
  3 light of Defendant Becerra’s immunity from suit for the lost sales they will suffer if the
  4 ban is not enjoined, Plaintiffs are suffering irreparable harm.
  5         8.    Section 25982 is unconstitutional on several grounds. In the first place,
  6 section 25982 is preempted in multiple ways. Congress has provided in the PPIA that
  7 the federal ingredient requirements for poultry products expressly preempt state laws
  8 that purport to impose any ingredient requirements “in addition to, or different than”
  9 those made under the PPIA. 21 U.S.C. § 467e. Plaintiffs’ poultry products containing
10 foie gras fully satisfy all of USDA’s requirements, but section 25982 imposes an
11 additional and different requirement that the duck livers which are the primary
12 ingredients in each of Plaintiffs’ foie gras products must have been obtained from the
13 livers of non-force-fed ducks. California’s requirement for duck products is thus “in
14 addition to, or different than” the federal requirements.
15          9.    Indeed, the force-fed duck liver in Plaintiffs’ USDA-approved poultry
16 products is not only the principal ingredient but also the most valuable constituent, and
17 section 25982’s requirement that it be omitted would render these products adulterated
18 under the PPIA. 21 U.S.C. § 453(g)(8) (deeming product “adulterated” if “any valuable
19 constituent has been in whole or in part omitted or abstracted therefrom; or if any
20 substance has been substituted, wholly or in part therefor”).
21          10.   Moreover, as a result of the force feeding, lipogenesis, i.e., the synthesis of
22 fatty acids, exceeds secretion, resulting in the specially fattened liver that is necessary to
23 qualify as foie gras. As a matter of biochemistry, the liver obtained from a force-fed
24 duck is physically and chemically different than the liver obtained from a duck that has
25 not been force-fed. As Plaintiffs will prove to the legal standard at trial, while
26 Defendant’s predecessor argued that section 25981’s ban on force feeding means that
27 “[f]armers are not prohibited from leaving out more food than usual for a particularly
28 hungry duck,” it is physically impossible to produce foie gras without force feeding.

                                             - 5-
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 7 of 45 Page ID #:1764




  1         11.   Section 25982 is therefore preempted under the doctrine of impossibility
  2 preemption, since it is physically impossible for Plaintiffs to include in their poultry
  3 products the duck liver foie gras that they must obtain exclusively from specially fed
  4 and fattened ducks in order for them to comply with federal law while at the same time
  5 being forced to exclude that foie gras from their poultry products in order to avoid
  6 prosecution under California law.
  7         12.   The PPIA provides concurrent jurisdiction to the States to act “consistent
  8 with the requirements under [the PPIA] … over articles required to be inspected under
  9 [the PPIA] for the purpose of preventing the distribution for human food purposes of
10 any such articles which are adulterated.” Enforcement of section 25982 against
11 Plaintiffs’ foie gras products further undermines this limited grant of authority by
12 causing Plaintiffs’ poultry products to be adulterated. And longstanding case law holds
13 that Congress intended to occupy the field of poultry product ingredients and to
14 unmistakably ordain the sole standards to ensure national uniformity.
15          13.   As applied to the import and sale of Plaintiffs’ foie gras products from
16 ducks raised and fed entirely in other states and countries, section 25982 is also
17 unconstitutional as an impermissible extraterritorial regulation under the dormant
18 Commerce Clause. As applied to the sale of products from ducks raised and fed in
19 California, section 25982 merely serves to reinforce section 25981’s ban on the force-
20 feeding of ducks here in this state, as Defendant has previously argued in this case.
21 Indeed, Defendant’s predecessor argued to this Court: “The sale ban merely reinforces
22 the in-state production ban by removing the incentive for in-state producers to force
23 feed birds in contravention of the ban.” Because Plaintiffs do not raise or feed any
24 ducks in California, such an application of section 25982 would have no effect on
25 them. Yet, to the extent that section 25982 is applied to the sale of wholesome foie
26 gras products from ducks raised and fed entirely outside California — where the only
27 condition for sale depends on how the ducks are fed in other states and countries —
28 then section 25982 violates the dormant Commerce Clause as an attempt to control

                                             - 6-
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 8 of 45 Page ID #:1765




  1 commerce in other states. And the Ninth Circuit has now held that the direct purpose
  2 of section 25982 is to actually regulate feeding practices: “Section 25982 … simply
  3 seeks to prohibit a feeding method that California deems cruel and inhumane [and]
  4 therefore addresses … how animals are treated long before they reach the slaughter-
  5 house gates.”) As applied to Plaintiffs, the practical effect of section 25982 would be to
  6 impose a complete ban on Plaintiffs’ wholesome, unadulterated, USDA-certified duck
  7 products from sale in California based solely on conduct that takes place entirely
  8 outside the state — and outside the United States — namely in Canada and New York.
  9 Moreover, because using a tube to feed a duck in the final weeks before slaughter is the
10 only method known to man for producing duck foie gras, and because the entire supply
11 of foie gras in the United States is produced using a tube, the actual effect of section
12 25982 is a complete import and sales ban on wholesome, USDA-approved foie gras
13 products.
14          14.   And if section 25982 were somehow to survive the foregoing challenges, it
15 would still violate the Dormant Commerce Clause under the test set forth by the
16 Supreme Court in Pike v. Bruce Church, Inc., 39 U.S. 137, 142 (1970). If applied to
17 ban foie gras products from ducks that have been force-fed entirely in other states and
18 countries, section 25982 does not just incidentally or even “substantially burden”
19 interstate and foreign commerce in foie gras products — it places a complete ban on
20 them. It does so in the name of a purported local interest, i.e., the prevention of animal
21 cruelty, that (while misguided but perhaps a way of reinforcing California’s ban on the
22 force feeding of its own ducks) is neither local nor legitimate as applied to products
23 from ducks that are raised entirely in other states and countries. Indeed, as
24 acknowledged by California’s own Department of Food and Agriculture — the state
25 government authority most familiar with foie gras production at the time —
26 “Production of Foi[e] Gras in California does not involve cruelty at any time,” and
27 “Foi[e] Gras production is a food production industry well established in conformity
28 with humane animal management, safe food practices and environmentally protective

                                            - 7-
                                  THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 9 of 45 Page ID #:1766




  1 provisions of State and Federal law.” In other words, California’s putative local
  2 interest is illusory, and there are ready alternatives to a complete ban on the sale of
  3 force-fed foie gras products, such as limiting the application of section 25982 to foie
  4 gras products from birds force-fed in California or point-of-sale notices to consumers
  5 that the particular foie gras product was produced by force-feeding.
  6         15.   Section 25982 imposes a substantial burden on interstate and foreign
  7 commerce by operating as a complete ban on the sale in California of all out-of-state
  8 and imported foie gras products. Moreover, if section 25982 is interpreted to ban even
  9 the import of foie gras products where the sale of those products takes place entirely
10 outside California and the product is shipped here, then the ban has an even more
11 substantial burden on interstate commerce.
12          16.   Plaintiffs therefore seek a declaratory judgment and permanent injunction
13 against the enforcement of section 25982 as applied to their USDA-approved poultry
14 products containing foie gras, as requested at the conclusion of this pleading.
15                                        THE PARTIES
16          17.   Plaintiff Association des Éleveurs de Canards et d’Oies du Québec
17 (hereafter, the “Canadian farmers”) is a Canadian non-profit corporation formed in
18 2009 to represent the interests and defend the rights of producers and exporters of foie
19 gras and other duck products from Quebec, Canada, to the United States. The
20 Canadian farmers include the province’s leading producers and exporters of foie gras
21 products and other products from moulard ducks, who raise, slaughter, and process
22 moulard ducks into USDA-inspected poultry products in USDA-inspected facilities in
23 full compliance with Quebec and Canadian law. Indeed, while not intended as a
24 regulation, the Canadian farmers — with the support of the Quebec government agency
25 for “Agriculture, Pêcheries et Alimentation” (“Agriculture, Fisheries, and Food”) and
26 the direct participation of Canadian government officials — have published a “Guide
27 d’elevage de canards” (a “Duck Production Guide”) that includes specific requirements
28 for the force feeding of ducks, such as that “[f]eed quantities given to each duck must

                                             - 8-
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 10 of 45 Page ID #:1767




  1 match the duck’s intake capacity” and that force feeding equipment must be “used so it
  2 does not cause injury or pain to the animals.” The Canadian farmers account for
  3 virtually all of the production of foie gras products in Canada as well as 100% of the
  4 exports of foie gras products to the United States. The foie gras products of Canadian
  5 farmers such as Palmex, Inc., Élevages Périgord (1993) Inc., and Aux Champs d’Élisé
  6 François Inc. were regularly sold in California until section 25982 took effect on July 1,
  7 2012, and again after enforcement of section 25982 was enjoined by this Court on
  8 January 7, 2015, and any of the current members of the Canadian farmers would have
  9 standing in their own right to present the claims asserted in this action, though neither
 10 the claims asserted nor the relief requested requires that these association members
 11 participate individually in this suit. The Canadian farmers are also suffering injury as
 12 an association in the form of a continuing drain on its resources as long as section
 13 25982 remains in effect and the association must devote its resources to trying to
 14 ascertain the scope of its application and educate its members as to the status of
 15 enforcement of section 25982 against the members’ products.
 16         18.    Plaintiff HVFG LLC, which does business as Hudson Valley Foie Gras
 17 (“Hudson Valley”), is a New York farmer of moulard ducks that are raised, slaugh-
 18 tered, and processed into USDA-inspected poultry products in its USDA-inspected
 19 facilities in full compliance with New York and federal law. Hudson Valley is the
 20 largest producer of foie gras products from moulard ducks in the United States.
 21 Hudson Valley’s farm is located in a hamlet in the Town of Liberty, New York.
 22 Consistent with the laws applicable to it in the Town of Liberty and the State of New
 23 York, Hudson Valley’s agricultural practices are conducted in conformity with
 24 generally accepted and sound agricultural practices. Indeed, section 76-1 of the Code
 25 of the Town of Liberty expresses the town’s “general purpose and intent … to permit
 26 the continuation of agricultural practices,” i.e., “[t]hose practices necessary for the on-
 27 farm production, preparation and marketing of agricultural commodities,” and, “[i]n
 28 order to maintain a viable farming economy in the Town of Liberty, it is necessary …

                                             - 9-
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 11 of 45 Page ID #:1768




  1 to allow agricultural practices inherent to and necessary for the business of farming to
  2 proceed and be undertaken free of unreasonable and unwarranted interference or
  3 restriction.”
  4         19.     Plaintiff Sean “Hot” Chaney is the former executive chef of Hot’s
  5 Restaurant Group, Inc., a California corporation that until last year operated Hot’s
  6 Kitchen, a restaurant in Hermosa Beach, California. Until July 1, 2012, Hot’s was free
  7 to sell foie gras products as part of its menu items, but it was forced to stop selling foie
  8 gras products after that date because it could not afford to risk prosecution — and
  9 literally millions of dollars in penalties — if, even without its knowledge, any of these
 10 products could be traced to a duck that was determined to have been fed “more food
 11 than a typical bird of the same species would consume voluntarily” for the purpose of
 12 enlarging its liver. Hot’s sold foie gras again after January 7, 2015, when this Court
 13 permanently enjoined enforcement of section 25982. Although Hot’s closed Hot’s
 14 Kitchen in January 2018, Chef Chaney continued to provide catering and private chef
 15 services for events at which he has sold foie gras products — but, out of fear of prosecu-
 16 tion, he has refrained from selling foie gras products since January 8, 2019, when this
 17 Court’s injunction was vacated by a ruling from the Ninth Circuit (whose mandate took
 18 effect on that date).
 19         20.     Defendant Xavier Becerra is the current Attorney General of California,
 20 having succeeded the previous defendant Attorney General of California, Kamala D.
 21 Harris, on January 24, 2017. In his official capacity under the California Constitution,
 22 the Attorney General is the chief law officer of the state and has direct supervision over
 23 every district attorney, sheriff, other law enforcement officers. Cal. Const. Art. 5, § 13.
 24 Under section 12550 of the California Government Code, Defendant Becerra not only
 25 has “direct supervision over the district attorneys of the several counties” but also —
 26 whenever he “deems it advisable” — “shall assist” a district attorney and may “take
 27 full charge of any investigation or prosecution of violations of law,” in which case he
 28 “has all the powers of a district attorney.” Defendant Becerra is also a peace officer

                                             - 10 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 12 of 45 Page ID #:1769




  1 and, as such, has direct authority to enforce section 25982 pursuant to section 25983(a)
  2 of the California Health and Safety Code.
  3                                            VENUE
  4         21.    Venue in this district remains proper under 28 U.S.C. § 1391(b) because
  5 Defendant Becerra maintains an office in this district and is a resident of the State of
  6 California, because the injuries giving rise to Plaintiffs’ claims are taking place in this
  7 district, because a substantial part of the property that is the subject of the action is
  8 situated in this district, and because Defendant Becerra is subject to the Court’s
  9 personal jurisdiction in this district.
 10                                 GENERAL ALLEGATIONS
 11 John Burton tried (but failed) to ban the import of foie gras products into the
    United States.
 12
           22. On April 8, 1975, John Burton, then a congressman from California,
 13
    introduced legislation in the United States House of Representatives to “prohibit the
 14
    importation of pate de foie gras made from the livers of ducks and geese which have
 15
    been force-fed by mechanical means.” Mr. Burton apparently recognized that,
 16
    consistent with the Supremacy Clause and Commerce Clause, any ban on interstate or
 17
    foreign commerce of a wholesome poultry product containing foie gras could only
 18
    properly be enacted by Congress, i.e., not by a state. His bill, introduced in the first
 19
    session of the 94th Congress as H.R. 5676, provided that, after the date of its
 20
    enactment, “no pate de foie gras may be imported into the United States if such pate is
 21
    composed in whole or part of the liver of any duck or goose which has been force-fed
 22
    by mechanical means.” The bill did not attract any cosponsors and failed to even make
 23
    it out of committee.
 24
           23. The following year, on July 28, 1976, Mr. Burton introduced another bill
 25
    in the United States House of Representatives, this time to “prohibit the importation of
 26
    products made from the livers of ducks or geese which have been force-fed.” This bill
 27
    was not limited to the product known as pâté de foie gras but applied, on its face, to all
 28

                                              - 11 -
                                    THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 13 of 45 Page ID #:1770




  1 products made from the livers of force-fed ducks and geese. Mr. Burton’s bill,
  2 introduced in the second session of the 94th Congress as H.R. 14910, provided that,
  3 after the date of its enactment, “no product which is made, in whole or in part, from
  4 the liver of any duck or goose which has been force-fed may be imported into the
  5 United States.” That bill, too, failed to attract even a single cosponsor, and it never
  6 made it out of committee.
  7         24.    Mr. Burton’s first two attempts to ban foie gras products reveal that he
  8 knew full well how to draft a law that attempts to ban the importation of a product
  9 containing foie gras, as opposed to just its sale. Mr. Burton’s legislative draftsmanship
 10 is important to interpreting the scope of section 25982 of the California Health and
 11 Safety Code.
 12
    Every foie gras product destined for human consumption is subject to extensive
 13 federal regulation.
 14         25.    Under the PPIA, all poultry animals and all poultry products intended for
 15 human consumption in America — including all duck products, such as those
 16 containing foie gras — must undergo several stages of federal inspection by USDA. 21
 17 U.S.C. §§ 451 et seq.
 18         26.    Pursuant to the PPIA, USDA and its Food Safety and Inspection Service
 19 (“FSIS”) have issued comprehensive and detailed regulations and directives governing
 20 the ante-mortem inspection of the ducks; the premises, facilities, and operations of the
 21 establishments at which the ducks are slaughtered and processed; the post-mortem
 22 inspection of the ducks; the marking of duck products with the USDA seal; the labeling
 23 and containers of duck products; and even the definitions and standards of identity or
 24 composition of duck products. 9 C.F.R. § 381.1 et seq.
 25         27.    Federal regulations further authorize the Administrator of the FSIS to
 26 “prescribe definitions and standards of identity or composition for poultry products
 27 whenever he determines such action is otherwise necessary for the protection of the
 28 public.” 9 C.F.R. § 300.2(a); 9 C.F.R. § 381.155(a).

                                             - 12 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 14 of 45 Page ID #:1771




  1         28.   While the PPIA does not broadly occupy “the field of poultry products,” it
  2 does evidence Congress’s intent to preempt the field of poultry product ingredients.
  3         29.   As the Sixth Circuit has held in citing the identical preemption language in
  4 the Federal Meat Inspection Act (the “FMIA”) as Congress included in the PPIA, “The
  5 Federal Act itself manifests a congressional intent to prescribe uniform standards of
  6 identity and composition,” and “the congressional purpose to standardize identity and
  7 composition of meat food products would be defeated if states were free to require
  8 ingredients, however wholesome, which are not within the Secretary’s standards.”
  9 Moreover, the Sixth Circuit has held that, “Thus, by prohibiting a state’s imposition of
 10 … [“]ingredient requirements” which are “in addition to, or different than [those made
 11 by the Secretary],” Congress has “unmistakably … ordained” that the Federal Act fixes
 12 the sole standards. [“I]ngredient requirements” prescribed by the Secretary completely
 13 preempt this field of commerce. [¶] [A] state would not be permitted to prevent the
 14 distribution in commerce of any article that “conforms” to the “definition and standard
 15 of identity or composition.” Thus, Congress is ordaining uniform national ingredient
 16 requirements prescribed by the Secretary.” Armour & Co. v. Ball, 468 F.2d 76, 84 (6th
 17 Cir. 1972) (emphasis added).
 18         30.   And the Fifth Circuit recognized in Miss. Poultry Ass’n v. Madigan, 31
 19 F.3d 293 (5th Cir. 1994), that “Congress thus subjected all domestic poultry
 20 production sold in interstate commerce to a single, federal program with uniform
 21 standards.” Id. at 295-96 (emphasis removed). As the Fifth Circuit explained, “The
 22 PPIA created one uniform regulatory scheme for the national market,” and “the PPIA
 23 maintain[s] uniformity regarding the interstate sale of domestic poultry products.” Id.
 24 at 296 (emphasis added).
 25         31.   As the Supreme Court said in National Meat Ass’n v. Harris, 565 U.S.
 26 452, 459 (2012) about the virtually identical preemption clause in the FMIA, the
 27 federal statute “prevents a State from imposing any additional or different — even if
 28 non-conflicting — requirements.”

                                            - 13 -
                                  THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 15 of 45 Page ID #:1772




  1
    The USDA has established a standard of identity and composition for products
  2 that contain foie gras based on negotiations with the French government.
  3         32.   As poultry products under the PPIA, Plaintiffs’ foie gras products are
  4 subject to federal standards of identity and composition enforced by the USDA.
  5         33.   The current USDA Food Standards and Labeling Policy Book cites a
  6 federal policy memo going back to September 1984, which explains that the USDA
  7 standards for foie gras are the result of a long-standing agreement with the French
  8 government.
  9         34.   On September 21, 1984, the Director of the USDA’s Standards and
 10 Labeling Division wrote a memo to all of the Branch Chiefs in the Standards and
 11 Labeling Division to address the following issue: “What are the standards and labeling
 12 requirements for duck and/or goose liver ‘foie gras’ products?” The Director’s memo
 13 reflects the standards — set forth below — that have been in force for the past 30 years
 14 and that continue to apply today. The Director explained how the standards were
 15 established based on a petition to the USDA made by the French government and an
 16 agreement between the United States and France:
 17
            In 1975, representatives of the French government petitioned the USDA to
 18         adopt the French standards for foie gras products. An agreement was
            reached between our respective governments to follow these standards
 19         pending a rulemaking procedure. Although a rulemaking was not finalized
 20         at that time, over the years the French standards were followed and applied
            to foie gras products.
 21
 22         In June of 1980, the French government and trade associations revised their
            1973 standards for foie gras products and requested our renewal and
 23         approval of the new regulations. Since the standards followed over the years
            for the imported product have become obsolete and the marketing and
 24
            consumption of these products have become more popular, SLD has decided
 25         to follow these requirements with some modifications including the English
            translation of French terms, the requirements for product name qualifiers,
 26         and other general policy requirements. The adoption of these requirements
 27         will eliminate confusion and provide a descriptive classification for these
            products.
 28

                                            - 14 -
                                  THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 16 of 45 Page ID #:1773




  1         35.    As for the product that is the target of section 25982, i.e., foie gras, FSIS
  2 has issued ingredient standards that recognize that explicitly ducks will be specially fed
  3 and fattened to create foie gras: “Goose liver and duck liver foie gras (fat liver) are
  4 obtained exclusively from specially fed and fattened geese and ducks.”2 This language
  5 is a translation from the French government’s definition of foie gras, which provides
  6 that foie gras must come “exclusivement d’oies ou de canards, spécialement gavés,”
  7 where gavés means “force-fed.” (French law defines foie gras to mean the liver of a
  8 duck or goose “specially fattened by gavage.”)
  9         36.    The federal standards for the identity and composition of poultry products
 10 address no less than 14 approved duck and goose liver products — including the foie
 11 gras products produced by Hudson Valley and the Canadian farmers. In addition to
 12 these foie gras products, for which USDA sets official ingredient requirements, Hudson
 13 Valley and the Canadian farmers regularly apply for and are granted USDA approval of
 14 other foie gras products, which requires them to specify the identity and composition of
 15 the products, including the precise ingredients.
 16         37.    Pursuant to the federal standards, “[p]roducts in which foie gras is used
 17 are classified into [] three groups based on the minimum duck liver or goose liver foie
 18 gras content.”
 19         38.    The first group includes Whole Duck Foie Gras (i.e., “Foie Gras de Canard
 20 Entier”), in which duck liver foie gras — as defined above — must be the only animal
 21 tissues present.
 22         39.    The second group includes Plaintiffs’ primary product, Duck Foie Gras
 23 (i.e., “Foie Gras de Canard”), as well as Block of Duck Foie Gras (i.e., “Bloc de Foie
 24 Gras de Canard”). The ingredients for these products are specified as follows:
 25
            These products are composed of a minimum 85 percent goose liver or duck liver
 26         foie gras, although “parfaits” may contain mixtures of goose liver and/or duck
 27
      2
          In addition, a specific FSIS directive instructs federal inspectors to consider fatty
 28 duck livers as wholesome, which thus renders them fit for sale in interstate commerce.

                                              - 15 -
                                    THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 17 of 45 Page ID #:1774




  1         liver foie gras. These products may also contain a wrapping or stuffing
            consisting of the lean or fat of pork, veal, or poultry, pork liver, and/or aspic
  2         jelly. When these ingredients are used, their presence must be indicated in a
            product name qualifier. Truffles, when featured in the product name, are
  3
            required at a minimum 3 percent level.
  4         40.    The third group includes Pate of Duck Liver (i.e., “Pate de Foie de
  5 Canard”), with similar ingredient requirements as to those it the second group except
  6 that they “must contain a minimum of 50 percent duck liver and/or goose liver foie
  7 gras.”
  8        41.    None of these standards requires that the duck liver foie gras be obtained
  9 from a non-force-fed duck.
 10       42. Indeed, USDA imposes no requirements on the use of a poultry ingredient
 11 based on the bird’s diet; USDA explicitly allows poultry products, including Plaintiff’s
 12 poultry products, to be produced with duck liver foie gras regardless of how the duck
 13 was fed.
 14 Foie gras products were sold for decades in California until the provisions of SB
 15 1520 took effect on July 1, 2012.
 16         43.   In the years leading up to the enactment of section 25982 in late September

 17 2004, foie gras products had been sold for decades in California.
 18         44.   Sonoma Foie Gras was the only farm in California that produced foie gras

 19 in the state and sold it here. It had been doing so for 20 years until July 1, 2012, when
 20 it was forced to cease production as a result of section 25981 taking effect.
 21         45.   But foie gras sold in California was produced by a host of farmers outside

 22 California, primarily in New York, in Canada, and in France.
 23         46.   In 2004, for example — i.e., the year in which John Burton introduced

 24 Senate Bill 1520 — the French foie gras producer Rougié sold over $400,000 of foie
 25 gras products in California, up from over $350,000 the year before. That same year,
 26 Palmex, Inc., one of the Canadian farmers, sold roughly $100,000 of foie gras products
 27 in California, as it had in 2003.
 28

                                             - 16 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 18 of 45 Page ID #:1775




  1         47.   Plaintiff Hudson Valley had also been selling its foie gras products to
  2 California for many years.
  3
    As a legislator in California, John Burton introduced Senate Bill 1520 to target the
  4 force-feeding of ducks in California .
  5         48.   As a California State Senator in 2004, John Burton introduced Senate Bill
  6 1520 to target the force-feeding of ducks in California.
  7         49.   California Senate Bill 1520, legislation authored by then Sen. John Burton
  8 to add sections 25980 – 25984 to the California Health & Safety Code.
  9         50.   Section 25982 provides: “A product may not be sold in California if it is
 10 the result of force feeding a bird for the purpose of enlarging the bird’s liver beyond
 11 normal size.”
 12         51.   Section 25980(b) provides a particular definition of “force feeding” for
 13 purposes of the statute: “Force feeding a bird means a process that causes the bird to
 14 consume more food than a typical bird of the same species would consume
 15 voluntarily.” As an example of some methods that may be used to carry out this
 16 process, section 25980(b) further provides: “Force feeding methods include, but are
 17 not limited to, delivering feed through a tube or other device inserted into the bird’s
 18 esophagus.”
 19         52.   When Mr. Burton first introduced the bill, the definition of force feeding
 20 was limited to what a duck or goose would naturally consume on its own. It said:
 21 “Force feeding a bird means a process that causes the bird to consume more food than
 22 a typical bird of the same species would consume voluntarily while foraging.” This
 23 limitation was removed from the final version of the bill. Nevertheless, in response to
 24 Plaintiffs’ argument in this case that the statutory definition of “force feeding” provides
 25 no ascertainable measure of how much food is “more food,” Defendant’s predecessor
 26 could not say and so argued: “Farmers are not prohibited from leaving out more food
 27 than usual for a particularly hungry duck.”
 28

                                             - 17 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 19 of 45 Page ID #:1776




  1         53.    Mr. Burton’s focus was on the production of foie gras in California. The
  2 various legislative analyses all state: “According to the author’s office, this bill is
  3 intended to prohibit the force feeding of ducks and geese for the purpose of enlarging
  4 their livers beyond their normal size.”
  5         54.    For example, Mr. Burton described the “common method” of force
  6 feeding to produce foie gras as being “accomplished by restraining the bird and
  7 inserting a 10-to-12 inch metal or plastic tube into the bird’s esophagus and delivering
  8 large amounts of concentrated meal and compressed air into the bird.” While Sonoma
  9 Foie Gras in California used essentially a variation of this method of forcing food into
 10 the esophagus, this is not the method used by Plaintiff Hudson Valley, for example,
 11 which does not use compressed air or any other pumping action to force food into its
 12 ducks. (It relies on basic gravity.)
 13         55.    The legislative analyses of SB 1520 discuss the number of ducks in
 14 California that would be affected by the bill, noting that Sonoma Foie Gras has about
 15 20,000 ducks on its farm in the Central Valley and shipped between 1,000 and 1,500
 16 ducks a week, selling all the duck meat, not just the livers. The legislative analyses also
 17 focused on the number of employees who would be affected by the bill, noting that
 18 there were “about 14 employees at SFG with annual sales of about $1,500,000, and
 19 sixty percent (60%) of its business coming from selling foie gras.”
 20         56.    By contrast, the legislative analyses made no more than a passing reference
 21 to Plaintiff Hudson Valley and never purported to assess how many ducks might be
 22 affected if section 25982’s ban on sale were extended to punish farmers in New York
 23 for using a feeding method that the California Legislature was preventing its own
 24 farmers from using. In the same vein, the legislative analyses did not even attempt to
 25 identify any of the French producers of foie gras or consider how section 25982 might
 26 apply to them. And, despite the fact that at least one of the Canadian farmers was
 27 selling foie gras in the United States at the time, the legislative analyses make no
 28 reference to any foie gras producer in Canada.

                                              - 18 -
                                    THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 20 of 45 Page ID #:1777




  1         57.   Indeed, while Sonoma Foie Gras was invited to testify at the hearings on
  2 SB 1520 — and its president did so extensively — no farmer from outside the state was
  3 invited or otherwise informed about any potential application of the legislation to out-
  4 of-state farmers.
  5         58.   Section 25894(a) delayed the operative date of the entire statutory scheme
  6 for seven and a half years, i.e., from the effective date of the statute on January 1, 2005,
  7 until July 1, 2012. Section 25984(c) explains the legislature’s intention:
  8
            It is the express intention of the Legislature, by delaying the operative date
  9         of provisions of this chapter pursuant to subdivision (a) until July 1, 2012,
            to allow a seven and one-half year period for persons or entities engaged in
 10
            agricultural practices that include raising and selling force fed birds to
 11         modify their business practices.
 12         59.   This language, which was added as an amendment prior to final passage, is

 13 the result of a deal that Mr. Burton negotiated with Sonoma Foie Gras — and with that
 14 California farm alone — to delay the effective date of section 25982 for at least seven
 15 years to allow it to plan accordingly.
 16         60.   As the Senate Republican Floor Commentaries reflect, “The bill has now

 17 been amended to become operative in 2012 so that Sonoma Foie Gras” — i.e., the sole
 18 California farmer of ducks raised for foie gras — “may find alternative feeding practices
 19 to produce foie gras.” Or, as they put it more realistically: “the amendment gives the
 20 Sonoma farm time to adjust.”
 21         61.   Section 25984(b) was also added along the way to provide further

 22 protection for the benefit of the one California farmer that was already producing foie
 23 gras in California. It provides a “limited immunity” from any civil or criminal cause of
 24 action against a person who, prior to July 1, 2012, engaged in any act prohibited by SB
 25 1520. While it ostensibly applied to any “person or entity,” the language of section
 26 25984(b)(3) shows that it was not intended to apply to any new entrants to the
 27 California market that were not already engaged in force feeding birds at the time the
 28 bill was enacted in 2004. As the Senate Republican Floor Commentaries explained:

                                             - 19 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 21 of 45 Page ID #:1778




  1 “Further amendments have given Sonoma Foie Gras immunity from lawsuits for the
  2 next seven years.” In a letter to Governor Schwarzenegger, Sonoma Foie Gras urged
  3 him to sign SB 1520 in order to provide Sonoma Foie Gras with immunity from
  4 pending lawsuits by animal rights activists in California.
  5         62.    Further evidence of the California Legislature’s intention that SB 1520
  6 would be operative only as to in-state producers of foie gras is found in the provisions
  7 of the legislation that were included in the penultimate amendment to the bill. On June
  8 21, 2004, the California Assembly added a subsection (d) to section 25984 which
  9 included the following language:
 10
            Because the Legislature intends to assist individuals engaged in agricultural
 11         practices that include raising and selling force fed birds to modify their
            business practices, the Legislature declares its support for the following:
 12
 13                (1)    Assistance in identifying alternate business opportunities for
                   California businesses that currently rely on the sale of force fed
 14                birds.
 15
                   (2)    Assistance in finding alternate employment, or providing job
 16                training, for employees of California businesses that currently rely on
 17                the sale of force fed birds.
            63.    Although this subsection was ultimately removed from the final version of
 18
      the bill, this language demonstrates that the persons or entities whose agricultural
 19
      practices the California Legislature was targeting in SB 1520 were not out-of-state
 20
      businesses such as Hudson Valley and the Canadian farmers (who had no participation
 21
      in California’s legislative process) but, rather, California farmers.
 22
            64.    On September 29, 2004, Governor Arnold Schwarzenegger signed SB 1520
 23
      into law.
 24
 25
 26
 27
 28

                                              - 20 -
                                    THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 22 of 45 Page ID #:1779




  1 Everyone from the author of SB 1520 to the Ninth Circuit and Defendant’s prede-
    cessor herself has claimed that section 25982 does not ban the sale of foie gras per
  2 se — but this ignores the fact that it is impossible to produce foie gras in
    conformity with the federal standard without violating section 25982.
  3
           65. Mr. Burton opened the first Senate committee hearing on SB 1520 by
  4
    stating, “This bill has nothing to do, uh — despite the mail that many of us get from
  5
    restaurants — with banning, uh, foie gras. What it does is prohibit, uh, what a process
  6
    of which most people, uh, consider to be an inhumane of force feeding ducks and geese
  7
    for the purpose of unnaturally enlarging their liver beyond the normal size.”
  8
           66. In his signing message, then Governor Arnold Schwarzenegger wrote to the
  9
    Senate, “This bill’s intent is to ban the current foie gras production practice . . . It does
 10
    not ban the food product, foie gras.”
 11
           67. Indeed, as the Ninth Circuit previously stated in this case, section 25982
 12
    “bans the sale of foie gras produced through force feeding, but would not ban foie gras
 13
    produced through alternative methods.”
 14
           68. Defendant Becerra’s predecessor herself also took the position in this case
 15
    that “[s]ection 25982 does not even prohibit all foie gras sales, but only sales of foie
 16
    gras produced by force feeding.”
 17
           69. But the reality is that section 25982 prohibits the sale of a federally-
 18
    approved poultry product in California if is the result of — or contains an ingredient
 19
    produced by — the only method in existence for producing foie gras. Indeed, section
 20
    25982 prohibits the sale of federally-approved poultry products in California that are
 21
    the result of the only method ever known to man for producing the poultry ingredient
 22
    foie gras. The fattened duck liver that constitutes foie gras cannot be produced by a
 23
    method other than force-feeding as California defines it, i.e., using a process that causes
 24
    them to “consume more food than a typical bird of the same species would consume
 25
    voluntarily.”
 26
           70. It impossible to produce foie gras products in accordance with federal
 27
    requirements — i.e., using liver “obtained exclusively from specially fed and fattened
 28

                                             - 21 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 23 of 45 Page ID #:1780




  1 geese and ducks” — without violating California’s requirement that a poultry product
  2 not be “the result of force feeding a bird” (as California defines it). In other words,
  3 based on California’s definition of force feeding in section 25980(b), it is impossible to
  4 produce foie gras from non-force-fed ducks. Section 25982 thus operates not only to
  5 impose a requirement on the physical components that Plaintiffs’ poultry products
  6 contain, which requirement is different than and in addition to the federal standards;
  7 section 25982 operates as a complete ban on the principal ingredient in Plaintiffs’
  8 federally-approved poultry products.
  9         71.   USDA itself has even recognized, in a case to which Defendant Becerra
 10 referred the Ninth Circuit, that an “attempt to maintain a distinction between force-fed
 11 foie gras and non-force fed foie gras is untenable as any product labeled ‘foie gras’ is
 12 almost certainly the product of a force-feeding process.”
 13 SB 1520 allows the sale of products from force fed birds depending on the purpose
    of the force feeding and the amount of food that a farmer causes a bird to
 14
    consume.
 15
           72. Section 25982 notably does not prohibit the sale of a product that is the
 16
    result of merely “force feeding” a bird; it only applies if the feeder did so “for the
 17
    purpose of enlarging the bird’s liver beyond normal size.”
 18
           73. In other words, recognizing that the act of inserting a tube into a duck’s
 19
    esophagus to feed it is not inherently cruel or harmful, a person is free to force-feed a
 20
    duck for the purpose of ensuring that the duck gets sufficient nutrition or for the
 21
    purpose of enlarging its breasts or legs to maximize the economic value from them —
 22
    and to sell all the resulting products in California.
 23
           74. Similarly, section 25982 does not prohibit the sale of a product from a bird
 24
    that was fed for the purpose of enlarging its liver beyond normal size; it only does so if
 25
    the feeder caused the bird to consume “more food than a typical bird of the same
 26
    species would consume voluntarily.”
 27
           75. In other words, recognizing that there is nothing inherently cruel or
 28

                                             - 22 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 24 of 45 Page ID #:1781




  1 harmful about a duck liver that has been enlarged beyond normal size, a person is free
  2 to use a tube to feed a duck as long as the person does not cause the duck to consume
  3 “more food” than what a typical duck of the same species would consume voluntarily
  4 — and to sell all the resulting products in California.
  5         76.    The second sentence in section 25980(b) lists “delivering feed through a
  6 tube or other device inserted into the bird’s esophagus” as an example of one of the
  7 “methods” of “force feeding.” The statute does not provide that the use of this
  8 “method” obviates the requirement in the definition of “force feeding” that the process
  9 cause the bird to consume “more food that a typical bird of the same species would
 10 consume voluntarily.”
 11         77.    Under sections 25983(a) and (b), any peace officer, humane society officer,
 12 or animal control officer may issue a citation for a violation of section 25982, which
 13 “shall require the person cited to pay a civil penalty in an amount up to one thousand
 14 dollars ($1,000) for each violation, and up to one thousand dollars ($1,000) for each
 15 day the violation continues.” The civil penalties are payable to the local agency that
 16 prosecutes the violation.
 17
    John Burton claims that the putative local interest for the law is concern about
 18 animal cruelty, but this claim is belied by the state’s own Department of Food and
    Agriculture.
 19
            78. While Mr. Burton claimed that section 25981’s ban on force feeding would
 20
    eliminate animal cruelty, this claim is belied by a written report of the California’s own
 21
    Department of Food and Agriculture issued at the time the legislation was passed.
 22
            79. Defendant has similarly defended the law on the ground that, by
 23
    prohibiting the use of a tube to feed a duck for the purposes of producing foie gras, the
 24
    state is advancing its interest in the prevention of animal cruelty.
 25
            80. Yet contrary to what Mr. Burton believed and to what Defendant has
 26
    argued in this case, even the State of California itself officially recognizes that the use of
 27
    force feeding to produce foie gras products does not involve cruelty to the ducks. At
 28

                                              - 23 -
                                    THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 25 of 45 Page ID #:1782




  1 the time SB 1520 was under consideration, the California Department of Food and
  2 Agriculture, which is the government entity responsible for regulating the agricultural
  3 industry of the state for the protection of animal health, issued an enrolled bill report to
  4 the Governor. In it, the California Department of Food and Agriculture explained,
  5 “Production of Foi[e] Gras in California does not involve cruelty at any time. ”
  6 The California Department of Food and Agriculture further explained, “Foi[e] Gras
  7 production is a food production industry well established in conformity with humane
  8 animal management, safe food practices and environmentally protective provisions of
  9 State and Federal law.”
 10         81.    The California Department of Health’s enrolled bill report further pointed
 11 out, for example:
 12
            Equipment used in the feeding of birds is developed in France under stringent
 13         European Community regulations that are highly sensitive to animal welfare
            concerns.
 14
 15         Birds are not injured or impaired by the feeding equipment used. Their jaws and
            glottis are readily opened in the wild to accommodate whole fish and other
 16         animals including reptiles.
 17
            Feeding equipment does not penetrate the stomach but empties the bolus of feed
 18         exactly where a mass of ingested feed accumulates naturally in birds.
 19
            82.    The purported benefits of SB 1520 to ducks in California are thus illusory
 20
      — especially since, as applied to Plaintiffs’ foie gras products, not a single duck within
 21
      California’s police power is affected by the sale of foie gras from ducks raised and fed
 22
      entirely in New York or Canada.
 23
            83.    No other State in the United States and no Canadian province (nor Canada
 24
      itself) bans the modern agricultural practices used to produce foie gras.
 25
 26
 27
 28

                                              - 24 -
                                    THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 26 of 45 Page ID #:1783




  1
    Hudson Valley and the Canadian farmers raise moulard ducks with careful
  2 attention to their feeding and in full compliance with New York and Canadian
    law.
  3
            84. Hudson Valley and the Canadian farmers raise moulard ducks. (None of
  4
    the Plaintiffs produces or sells foie gras products from geese.)
  5
            85. The moulard is a selectively-bred, sterile, hybrid progeny of two ducks
  6
    from two different species (and even from two different genera): a male strain of
  7
    Muscovy duck and a female strain of Pekin duck.
  8
            86. The Muscovy duck is of the genus Cairina and of the species Moschata.
  9
            87. The Pekin duck is of the genus Anas and of the species Platyrhynchos.
 10
            88. The moulard duck is impossible to classify as belonging to any single
 11
    species.
 12
            89. The moulard is specially bred for its capacity of ingestion and of fat
 13
    storage in its liver.
 14
            90. In addition to the breasts, legs, fat, deboned meat, feathers, bones, and
 15
    offal — all of which go to market — one of the products that Hudson Valley and the
 16
    Canadian farmers make from their moulard ducks is foie gras, the fatty liver of a
 17
    specially fed duck or goose.
 18
            91. Foie gras is made using a method known as gavage, which is a term for the
 19
    hand-feeding of ducks and geese.
 20
            92. As this Court observed in its preliminary injunction ruling: “From SB
 21
    1520’s legislative history and the declarations submitted by the parties, it appears that
 22
    foie gras is the only product sold that requires a bird to be force-fed[.]”
 23
            93. Hudson Valley and the Canadian farmers pay careful attention to the
 24
    feeding of their ducks. Each hand-fed duck is given a variable amount of food each
 25
    day, depending on how many days it has been in gavage, its appetite, whether the base
 26
    of its esophagus (referred to as its crop sac) is clear of the last feeding, and even the
 27
    weather.
 28

                                            - 25 -
                                  THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 27 of 45 Page ID #:1784




  1         94.   As New York farmers subject to the laws of that state, Hudson Valley
  2 raises its ducks in full compliance with New York law, and no provision of New York
  3 law dictates how much food Hudson Valley may feed to its ducks — or whether it may
  4 use a tube to do so.
  5         95.   Similarly, on their farms in Quebec, the Canadian farmers raise their ducks
  6 in full compliance with the laws of that province and of Canada, and no such law
  7 prescribes how much food a Canadian farmer may feed to its ducks — or whether it
  8 may use a tube to do so.
  9         96.   In addition, all duck products from the Canadian farmers must be
 10 processed in Canada at establishments approved by the United States Department of
 11 Agriculture, and all are subject to USDA inspection upon entry to the United States.
 12
    Hudson Valley and at least one of the Canadian farmers have obtained federal
 13 approval to include as the principal ingredient in their foie gras products the liver
    of a moulard duck that has been fed in a way that would violate section 25982.
 14
           97. In the spring of 2017, Hudson Valley and Palmex each applied for federal
 15
    approval to market their foie gras products using labels that clearly demonstrate that
 16
    the principal ingredient in them, i.e., the duck liver foie gras approved by USDA, is
 17
    obtained from ducks that have been fed, using a tube, more food than the ducks would
 18
    consume voluntarily.
 19
           98. In their applications to USDA, Hudson Valley and Palmex each provided
 20
    detailed information concerning the hand-feeding practices that are used to produce the
 21
    duck liver ingredients that they include in their foie gras products, including the amount
 22
    of food the ducks are fed and the fact that the feeding is performed by oral gavage, with
 23
    pictures showing the use of a feeding tube.
 24
           99. Hudson Valley provided evidence to USDA that the duck liver foie gras it
 25
    includes as an ingredient in its foie gras products is obtained from ducks that are hand-
 26
    fed (using a tube) for a minimum of 11 days and at least 6.8 kilograms of feed during
 27
    that period.
 28

                                            - 26 -
                                  THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 28 of 45 Page ID #:1785




  1         100. Palmex (through its subsidiary, Aurpal Inc. in Quebec) provided evidence
  2 to USDA that the duck liver foie gras it includes as an ingredient in its foie gras
  3 products is obtained from ducks that are hand-fed (using a tube) for a minimum of 7
  4 days and at least 4.2 kilograms of dry grain.
  5         101. In the case of Hudson Valley, USDA approved the inclusion in its foie gras
  6 products of duck liver foie gras obtained from ducks that “are individually hand-fed for
  7 not less than 11 days before processing, and not less than 6.8 kg of grain during that
  8 period, for the purpose of enlarging the duck’s liver, by gavage in the French tradition.”
  9 Hudson Valley added that this minimum feeding is necessary for the ducks to develop a
 10 liver large enough to be recognized and properly labeled as foie gras.
 11         102. In the case of Palmex, USDA approved the inclusion in its foie gras
 12 products of duck liver foie gras obtained from ducks that “are individually tube fed by
 13 hand for not less than 7 days before processing, and not less than 4.2 kg of dry grain
 14 during that period, for the purpose of enlarging the duck’s liver, by gavage in the
 15 French tradition.” Palmex added that this minimum feeding is necessary for the livers
 16 to be graded as foie gras.
 17         103. Thus, there can be no question that the foie gras that Hudson Valley and
 18 the Canadian farmers such as Palmex include as the principal ingredient in their foie
 19 gras products is federally approved as having been obtained from ducks that are hand-
 20 fed with a tube. Moreover, the amount of food that the ducks are fed, as specified to
 21 USDA, is more than those ducks would consume voluntarily during the periods
 22 specified.
 23         104. There can also be no question that, because section 25982 prohibits the
 24 sale of a poultry product results from feeding a duck these amounts with a tube,
 25 Hudson Valley and the Canadian farmers such as Palmex cannot comply with both the
 26 requirements under federal law that their foie gras products include the respective foie
 27 gras ingredients approved by USDA while at the same time excluding those ingredients
 28 to avoid a violation of section 25982.

                                             - 27 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 29 of 45 Page ID #:1786




  1         105. Since approximately May 2017 (but only until the mandate in this case
  2 issued on January 8, 2019), Plaintiffs’ foie gras products have been sold in California
  3 containing the foie gras ingredients described above as approved by USDA and properly
  4 labeled as such. Yet, with the Court’s permanent injunction no longer in place, the sale
  5 of Plaintiffs’ foie gras products is now threatened with prosecution in California under
  6 section 25982 if those products include the duck liver foie gras ingredients that have
  7 been specifically approved by the federal government.
  8
    Section 25982 is causing Plaintiffs to again suffer significant lost sales that they
  9 can never recover from Defendant — and Plaintiff Hudson Valley is again facing a
    threat of prosecution even for out-of-state sales of its products to Californians.
 10
           106. Hudson Valley is the largest U.S. producer of moulard duck products,
 11
    including foie gras. Other than Sonoma Foie Gras, which operated a farm in California
 12
    prior to July 1, 2012, the only domestic producers of foie gras products in the United
 13
    States that regularly sold their foie gras products to California are Plaintiff Hudson
 14
    Valley and one other producer in New York.
 15
           107. Sonoma Foie Gras was the only farm that raised ducks for foie gras in
 16
    California as of July 1, 2012. As a result of its closure of its farm on or around that
 17
    date in the face of section 25981 (which banned the force feeding of birds in
 18
    California), there have not been any ducks (or geese, for that matter) raised for foie gras
 19
    in California since July 1, 2012.
 20
           108. Between July 1, 2012, and January 7, 2015 (when this Court enjoined
 21
    enforcement of section 25982), Hudson Valley lost approximately $1.5 million a year
 22
    in wholesale sales of foie gras products to California as a result of section 25982, for a
 23
    loss to date of nearly $3 million. (Hudson Valley bases this on its sales of foie gras
 24
    products to California before July 1, 2012, and after January 7, 2015.) Hudson Valley
 25
    is now again threatened with prosecution even for out-of-state sales of its products to
 26
    Californians. Hudson Valley’s lost sales are unrecoverable because Defendant Becerra
 27
    is immune from damages.
 28

                                             - 28 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 30 of 45 Page ID #:1787




  1         109. Through three of its association members, the Canadian farmers supply
  2 100% of Canada’s imports of foie gras products to the United States and California.
  3 Between July 1, 2012, and January 7, 2015, Palmex, the leading Canadian farmer of
  4 foie gras, lost approximately $750,000 a year in wholesale sales of foie gras products to
  5 California as a result of section 25982, for a loss to date of nearly $2 million — which
  6 represented 25% of its U.S. sales. (Palmex bases this on its sales of foie gras products
  7 to California before July 1, 2012, and after January 7, 2015.) The Canadian farmers
  8 are now again threatened with prosecution even for out-of-state sales of their products
  9 to Californians. The Canadian farmers’ lost sales are unrecoverable because Defendant
 10 Becerra is immune from damages.
 11         110. Like Hot’s between July 1, 2012, and January 7, 2015, which lost
 12 thousands of dollars a month in sales of foie gras products as a result of section 25982,
 13 Chef Chaney is suffering irreparable harm, since he is now forced to either stop selling
 14 any foie gras products or risk prosecution under section 25982, and his lost sales are
 15 unrecoverable because Defendant Becerra is immune from damages.
 16         111. In February 2014, the District Attorney of Los Angeles County, acting in
 17 conjunction with the District Attorneys of Santa Clara County and of Monterey County
 18 (the “District Attorneys”), sent letters to Hudson Valley and to at least two out-of-state
 19 distributors of the Plaintiffs’ foie gras products threatening to prosecute them for
 20 alleged violations of section 25982 based on sales of foie gras products that are shipped
 21 to persons in California after title has passed from a seller outside the State of
 22 California. The District Attorneys stopped threatening Hudson Valley and the out-of-
 23 state distributors only when this Court issued a permanent injunction against
 24 enforcement of section 25982; now that the injunction has been vacated by the Ninth
 25 Circuit, Hudson Valley and the distributors of Plaintiffs’ foie gras products again face
 26 the threat of prosecution by the District Attorneys and by Defendant Becerra himself.
 27 Indeed, Defendant Becerra is statutorily authorized to “take full charge” of these
 28 investigations, consistent with the exercise of his supervisory powers over the District

                                             - 29 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 31 of 45 Page ID #:1788




  1 Attorneys in all 58 counties. As the Ninth Circuit held in this case in 2013: “Pursuant
  2 to Article V, § 13 of the California Constitution, the Attorney General not only has
  3 “direct supervision over every district attorney,” but also has the duty “to prosecute
  4 any violations of law ... [and] shall have all the powers of a district attorney,” whenever
  5 []he believes that the law is not being adequately enforced.” Cal. Const. art. V, § 13.
  6 729 F.3d at 943.
  7                                 FIRST CAUSE OF ACTION
  8 Declaratory Relief — Unenforceability of Section 25982 Against Out-of-State Sales
  9    of Foie Gras Products Shipped to Persons in California After Title Passes from a
 10                            Seller Outside the State of California
 11         112. Plaintiffs re-allege and incorporate by reference all of the preceding
 12 paragraphs.
 13         113. As alleged above, there is a dispute between the parties regarding the
 14 enforceability of section 25982 against out-of-state sales of foie gras products that are
 15 shipped to persons in California after title has passed from a seller outside the State of
 16 California.
 17         114. Section 25982 provides that a subject poultry product “may not be sold in
 18 California” if it is the result of force feeding a bird for the purpose of enlarging the
 19 bird’s liver beyond normal size. Unlike various other California statutes, including
 20 other provisions of the California Health and Safety Code, section 25982 prohibits a
 21 poultry product from being “sold in California” but does not provide that a poultry
 22 product may not be imported into California after title has passed from a seller outside
 23 the state. (Nor does it provide, for example, that there may not be an “offer for sale”
 24 or “contract for sale” made in California.)
 25         115. Despite this clear limitation on the type of transaction prohibited under
 26 section 25982, Defendant and the District Attorneys he is supervising have taken the
 27 position that section 25982 applies to out-of-state sales of foie gras products that are
 28

                                              - 30 -
                                    THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 32 of 45 Page ID #:1789




  1 shipped to persons in California after title has passed from a seller outside the State of
  2 California.
  3         116. As alleged above, Hudson Valley itself and sellers of Plaintiffs’ foie gras
  4 products outside California now face prosecution under section 25982 by Defendant
  5 and the District Attorneys when these products are shipped to persons in California
  6 after title has passed from a seller outside California despite the fact that, under
  7 California’s own version of the Uniform Commercial Code, title passes, and therefore
  8 as a matter of law the sale of these products takes place, entirely outside California.
  9 Cal. Comm. Code §§ 2106(1), 2401(2)(1).
 10         117. As alleged herein, an actual controversy has arisen and now exists
 11 regarding a matter over which this Court has subject-matter jurisdiction — the
 12 constitutionality of section 25982 — which depends on the scope of its application,
 13 including whether section 25982 is enforceable against out-of-state sales of Plaintiffs’
 14 foie gras products that are shipped to persons in California after title has passed from a
 15 seller outside the State of California.
 16         118. A declaratory judgment as to the enforceability of section 25982 against
 17 such out-of-state sales will terminate and afford relief from the uncertainty, insecurity,
 18 and controversy giving rise to this cause of action. Plaintiffs therefore seek declaratory
 19 and further relief under 28 U.S.C. §§ 2201 et seq. (the Declaratory Judgment Act).
 20         119. The threat of enforcement of section 25982 against such out-of-state sales
 21 is again causing immediate and irreparable injury to Plaintiffs, including but not limited
 22 to lost sales, lost profits, loss of business opportunities, diminution in value of their
 23 business, and the threat of civil penalties, and will continue to cause irreparable harm
 24 unless enjoined.
 25         120. Because enforcement of section 25982 is causing harm that cannot be
 26 adequately compensated by the recovery of damages against Defendant, Plaintiffs
 27 request that this Court provide preliminary and permanent injunctive relief enjoining
 28 Defendant from enforcing section 25982 against out-of-state sales of Plaintiffs’ foie gras

                                              - 31 -
                                    THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 33 of 45 Page ID #:1790




  1 products that are shipped to persons in California after title has passed from a seller
  2 outside the State of California.
  3                              SECOND CAUSE OF ACTION
  4    Declaratory Relief — 42 U.S.C. § 1983 — Violation of the Supremacy Clause —
  5     Preemption Based on Impossibility of Compliance with Both Federal Law and
  6                                       Section 25982
  7         121. Plaintiffs re-allege and incorporate by reference all of the preceding
  8 paragraphs.
  9         122. Under the Supremacy Clause, federal law is the supreme law of the land
 10 and preempts state law where, as here, Congress expresses an intent to preempt state
 11 law through explicit statutory language. The PPIA reflects Congress’s objectives to
 12 protect the free flow of commerce in poultry products and to “prevent and eliminate
 13 burdens upon such commerce, to effectively regulate such commerce, and to protect the
 14 health and welfare of consumers.” 21 U.S.C. § 451. The whole point of the federal
 15 regime is to ensure the supply of wholesome, unadulterated poultry products to
 16 American consumers, as Congress has declared that declared all poultry regulated under
 17 the PPIA to be in interstate and foreign commerce and further declared that “[p]oultry
 18 and poultry products are an important source of the Nation’s total supply of food.” 21
 19 U.S.C. § 451. Congress reiterated in 21 U.S.C. § 452 that it is the policy of the
 20 Congress to regulate the “processing and distribution” of poultry products to prevent
 21 “the burdening of such commerce by poultry products which are adulterated” and to
 22 achieve this objective “through uniform inspection standards and uniform applications
 23 thereof.”
 24         123. By placing a burden on the distribution in California of Plaintiffs’
 25 wholesome, unadulterated, USDA-inspected poultry products, including by subjecting
 26 them to different inspection standards to determine the physical presence of foie gras
 27 from force-fed ducks — indeed, by imposing a total ban on wholesome, unadulterated,
 28 USDA-inspected poultry products that contain foie gras — section 25982 stands as an

                                             - 32 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 34 of 45 Page ID #:1791




  1 obstacle to the accomplishment and execution of the full purposes and objectives of
  2 Congress.
  3         124. Furthermore, under 21 U.S.C. § 467e, the PPIA provides concurrent
  4 jurisdiction to the States not for the purpose of imposing requirements as to the
  5 ingredients in poultry products but only “consistent with the requirements under [the
  6 PPIA] … over articles required to be inspected under [the PPIA] for the purpose of
  7 preventing the distribution for human food purposes of any such articles which are
  8 adulterated or misbranded and are outside of such an establishment, or, in the case of
  9 imported articles which are not at such an establishment, after their entry into the
 10 United States.” Yet, as applied to Plaintiffs’ poultry products containing foie gras,
 11 section 25982 conflicts with this express federal objective, since section 25982 requires
 12 that foie gras products distributed for human food purposes in California not contain
 13 the most valuable constituent in them, i.e., the livers obtained from force fed ducks.
 14 Under the PPIA’s definitions of adulteration, section 25982 is thus at cross-purposes
 15 with the PPIA because, instead of preventing foie gras products from being adulterated,
 16 section 25982’s prohibition on the inclusion of their most valuable constituent actually
 17 would render them adulterated.
 18         125. The PPIA expressly prohibits states from imposing “additional” or
 19 “different” requirements on the ingredients in poultry products that are prepared at
 20 official establishments in accordance with the requirements of the PPIA. “[I]ngredient
 21 requirements (or storage or handling requirements found by the Secretary to unduly
 22 interfere with the free flow of poultry products in commerce) in addition to, or different
 23 than, those made under this chapter may not be imposed by any State or Territory or
 24 the District of Columbia with respect to articles prepared at any official establishment
 25 in accordance with the requirements under” the PPIA. 21 U.S.C. § 467e.
 26         126. An “official establishment” is “any establishment as determined by the
 27 Secretary [of Agriculture] at which inspection of the slaughter of poultry, or the
 28

                                             - 33 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 35 of 45 Page ID #:1792




  1 processing of poultry products, is maintained under the authority of” the PIA. All of
  2 Plaintiffs’ foie gras products are prepared at official establishments.
  3         127. The PPIA authorizes the Secretary of Agriculture to prescribe definitions
  4 and standards of identity or composition for poultry products. As the Solicitor General
  5 of the United States has observed, such definitions and standards of identity or compo-
  6 sition promote uniformity in federally-inspected poultry products by establishing “the
  7 principal constituents of any poultry product with respect to which a specified name of
  8 the product or other labeling terminology may be used.” 9 C.F.R. § 381.155(a)(1).
  9         128. As alleged above, USDA has prescribed the standards for Plaintiffs’ foie
 10 gras products, and neither the PPIA nor any federal regulation imposes any requirement
 11 that the principal ingredient in these products, i.e., the liver “obtained exclusively from
 12 specially fed and fattened geese and ducks,” not be the result of force feeding as defined
 13 under section 25980(b) of the California Health and Safety Code.
 14         129. Section 25982 — which allows the sale of foie gras products that do not
 15 contain force-fed foie gras as an ingredient but which penalizes their sale if they do
 16 contain such an ingredient — therefore imposes an “additional” or different” require-
 17 ment on the ingredients in Plaintiffs’ USDA-inspected poultry products. In other words,
 18 while federal law allows Plaintiffs’ foie gras products to be sold so long as they contain
 19 or are composed of specified percentages of goose and duck liver “obtained exclusively
 20 from specially fed and fattened geese and ducks,” section 25982 imposes the additional
 21 and different requirement that the duck liver ingredient have been obtained from a non-
 22 force-fed goose or duck. It therefore functions as an ingredient requirement, since a
 23 requirement imposed on the provenance of an ingredient is an ingredient requirement
 24 nonetheless.
 25         130. Furthermore, as a result of the force feeding, lipogenesis, i.e., the synthesis
 26 of fatty acids, exceeds secretion, resulting in the specially fattened liver that is necessary
 27 to qualify as foie gras. As a matter of biochemistry, the liver obtained from a force-fed
 28 duck is physically and chemically different than the liver obtained from a duck that has

                                              - 34 -
                                    THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 36 of 45 Page ID #:1793




  1 not been force-fed. Section 25982 prohibits the sale of poultry products that are the
  2 result of force feeding a bird, i.e., that contain liver derived from a force-fed duck, while
  3 allowing the sale of poultry products that contain liver derived from a non-force-fed
  4 duck. Federal law contains no such prohibition or requirement — and in fact has for
  5 decades permitted the sale of poultry products that contain duck liver foie gras from
  6 force-fed ducks. Section 25982 thus imposes requirements regarding the physical and
  7 chemical components that a poultry product may contain which are different than or in
  8 addition to the federal standards.
  9         131. Indeed, it is because of the physical presence in a poultry product prepared
 10 at an official establishment of the liver from a force-fed duck that section 25982 bans
 11 the sale of the product.
 12         132. Section 25982 requires that Plaintiffs’ foie gras products be made from
 13 different physical components than federal law allows: federal law allows — in fact,
 14 requires — foie gras products to be made from liver “obtained exclusively from
 15 specially fed and fattened geese and ducks,” while section 25982 prohibits the inclusion
 16 of this physical component as ingredients in poultry products if sold in California and
 17 instead allows only liver that has not been enlarged by force-feeding to be included.
 18         133. Moreover, section 25982 requires that Plaintiffs’ foie gras products be
 19 made from different animals than federal law allows: federal law allows foie gras
 20 products to be made from the livers of ducks that were force-fed, while section 25982
 21 prohibits the livers obtained from such animals as ingredients in poultry products and
 22 instead requires that foie gras products be made from the livers of different ducks that
 23 were not force-fed (which is impossible).
 24         134. By penalizing sellers of foie gras products that contain any liver that is the
 25 result of force feeding, section 25982 requires that foie gras products consist of zero
 26 percent liver from a force-fed duck.
 27         135. In view of the requirements for the preparation of Plaintiffs’ foie gras
 28 products under the PPIA and the prohibition under section 25982, is impossible for

                                             - 35 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 37 of 45 Page ID #:1794




  1 Plaintiffs to comply with both federal and state law. Under the PPIA and USDA
  2 regulations, Plaintiffs have been approved to sell poultry products that contain foie gras
  3 obtained from ducks that have been fed more food than they would consume
  4 voluntarily and, in any event, from ducks that have been fed using a tube. These
  5 products include, for example, Hudson Valley’s Moulard Duck Foie Gras and Palmex’s
  6 Flash Frozen Duck Foie Gras. And federal law authorizes the farmer-Plaintiffs to
  7 include the foie gras approved for these products as ingredients in their other foie gras
  8 products.
  9         136. As alleged above, the foie gras that Hudson Valley and the Canadian
 10 farmers such as Palmex include as the principal ingredient in their foie gras products is
 11 federally approved as having been obtained from ducks that are hand-fed with a tube,
 12 and the amount of food that the ducks are fed, as specified to USDA, is more than those
 13 ducks would consume voluntarily during the periods specified. Plaintiffs have been
 14 selling these foie gras products in California (at least until last month) and are required
 15 under the PPIA to include the foie gras as specified to USDA or face prosecution under
 16 federal law for selling an adulterated poultry product.
 17         137. At the same time, under section 25982, Plaintiffs would need to remove
 18 this very foie gras from their poultry products or face prosecution under California law
 19 for selling a product that “is the result of” force feeding.
 20         138. There can thus be no question that Plaintiffs cannot comply with both the
 21 requirements under federal law that their foie gras products include the respective foie
 22 gras ingredients approved by USDA while at the same time excluding those ingredients
 23 to avoid a violation of section 25982.
 24         139. It is no answer to this cause of action to tell Plaintiffs that they may avoid
 25 prosecution under section 25982 if they simply “stop selling” their foie gras products in
 26 California. The Supreme Court has squarely held that is pre-emption cases “presume
 27 that an actor seeking to satisfy both his federal- and state-law obligations is not
 28 required to cease acting altogether in order to avoid liability”: “We reject this “stop-

                                             - 36 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 38 of 45 Page ID #:1795




  1 selling” rationale as incompatible with our pre-emption jurisprudence.” Mutual
  2 Pharmaceutical Co., Inc. v. Bartlett, 570 U.S. 472, 488 (2013).
  3         140. As alleged above, an actual controversy has arisen and now exists
  4 regarding a matter — the constitutionality of section 25982 — over which this Court
  5 has subject matter jurisdiction. A declaratory judgment will terminate and afford relief
  6 from the uncertainty, insecurity, and controversy giving rise to this action.
  7         141. Plaintiffs therefore seek declaratory and further relief under 28 U.S.C.
  8 §§ 2201 et seq. (the Declaratory Judgment Act).
  9         142. The threat of enforcement of section 25982 is again causing immediate and
 10 irreparable injury to Plaintiffs, including but not limited to lost sales, lost profits, loss of
 11 business opportunities, diminution in value of their business, and the threat of civil
 12 penalties, and will continue to cause irreparable harm unless enjoined.
 13         143. Because the threat of enforcement of section 25982 is causing harm that
 14 cannot be adequately compensated by the recovery of damages against Defendant,
 15 Plaintiffs request that this Court provide preliminary and permanent injunctive relief
 16 enjoining Defendant from enforcing section 25982 against the sale of Plaintiffs’ foie
 17 gras products.
 18                                 THIRD CAUSE OF ACTION
 19    Declaratory Relief — 42 U.S.C. § 1983 — Violation of the Commerce Clause —
 20                                   Extraterritorial Regulation
 21         144. Plaintiffs re-allege and incorporate by reference all of the preceding
 22 paragraphs.
 23         145. The Commerce Clause restricts states from regulating conduct beyond
 24 their borders.
 25         146. As alleged above, in forcing out-of-state farmers such as Hudson Valley
 26 and the Canadian farmers to conform their duck feeding practices to section 25980(b)
 27 as a condition of selling their products in California, the practical effect of section
 28 25982 is to regulate out-of-state and foreign conduct. Even to the extent that the mere

                                               - 37 -
                                     THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 39 of 45 Page ID #:1796




  1 use of a tube to feed a duck constitutes “force feeding” under section 25980(b), the
  2 practical effect of section 25982 is to condition the sale of Plaintiffs’ foie gras products
  3 in California on whether they use a tube to feed their ducks entirely outside California.
  4 Such extraterritorial regulation violates the Commerce Clause.
  5         147. The Ninth Circuit has now held that “[s]ection 25982 … prohibits what
  6 California finds to be a cruel feeding practice,” that “[t]he legislation does not ban foie
  7 gras itself, but rather the practice of producing foie gras by force-feeding,” that
  8 California’s law was “designed to rectify what the state considered an inhumane feeding
  9 practice,” that “California’s legislature intended to ban not foie gras itself, but rather
 10 the practice of producing foie gras,” that section 25982 “seeks to prohibit a feeding
 11 method,” and that “[s]ection 25982 therefore addresses … how animals are treated
 12 long before they reach the slaughterhouse gates.”
 13         148. If the Ninth Circuit’s explication of the subject of section 25982’s
 14 regulatory effect is accurate, then it cannot be denied that section 25982 regulates
 15 agricultural practices where Plaintiffs feed their ducks, i.e., in New York and Canada —
 16 far beyond California’s borders.
 17         149. The Commerce Clause restricts states from enacting regulations that
 18 disrupt national uniformity and impede the free flow of goods in interstate commerce.
 19 Here, section 25982 operates as a total ban on the sale and import of foie gras.
 20         150. As alleged above, section 25982 operates as a forced economic boycott of
 21 lawful, wholesome, unadulterated, USDA-approved duck products from New York and
 22 Canada.
 23         151. As alleged above, in prohibiting the sale in California of lawful,
 24 wholesome, unadulterated, USDA-approved duck products, section 25982 also disrupts
 25 the federal interest in national uniformity in the market for poultry products and thus
 26 violates the Commerce Clause.
 27         152. As alleged above, an actual controversy has arisen and now exists
 28 regarding a matter — the constitutionality of section 25982 — over which this Court

                                             - 38 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 40 of 45 Page ID #:1797




  1 has subject matter jurisdiction. A declaratory judgment will terminate and afford relief
  2 from the uncertainty, insecurity, and controversy giving rise to this action.
  3         153. Plaintiffs therefore seek declaratory and further relief under 28 U.S.C.
  4 §§ 2201 et seq. (the Declaratory Judgment Act).
  5         154. Enforcement of section 25982 is already causing immediate and
  6 irreparable injury to Plaintiffs, including but not limited to lost sales, lost profits, loss of
  7 business opportunities, diminution in value of their business, and the threat of civil
  8 penalties, and will continue to cause irreparable harm unless enjoined.
  9         155. Because enforcement of section 25982 will cause harm that cannot be
 10 adequately compensated in damages, Plaintiffs request that this Court provide
 11 preliminary and permanent injunctive relief enjoining Defendant from enforcing section
 12 25982 against Plaintiffs.
 13                               FOURTH CAUSE OF ACTION
 14    Declaratory Relief — 42 U.S.C. § 1983 — Violation of the Commerce Clause —
 15           Substantial Burden on Commerce Exceeding Putative Local Benefits
 16         156. Plaintiffs re-allege and incorporate by reference all of the preceding
 17 paragraphs.
 18         157. The Commerce Clause restricts states from placing excessive burdens on
 19 interstate and foreign commerce.
 20         158. As alleged above, in banning the sale of wholesome foie gras products
 21 from ducks that are raised fed in New York and Canada, section 25982 places
 22 substantial and excessive burdens on interstate and foreign commerce without
 23 advancing any legitimate local interest. Indeed, it does not just burden interstate
 24 commerce in foie gras products; it imposes the most substantial burden of all by
 25 completely banning them from the California market, resulting in the loss of millions of
 26 dollars in wholesale sales by Plaintiffs and many multiples more by the distributors,
 27 retailers, and restaurants that sell Plaintiffs’ foie gras products. In comparison, as
 28 alleged above — and as recognized by California’s own Department of Food and

                                              - 39 -
                                    THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 41 of 45 Page ID #:1798




  1 Agriculture — modern methods of producing foie gras do not involve animal cruelty at
  2 any time. Moreover, while a general interest in preventing cruelty to animals in
  3 California may be a legitimate local interest, no such interest supports the application of
  4 section 25982 to ducks that are fed and processed into poultry commodities in other
  5 states and countries in full compliance with the laws in effect in those jurisdictions.
  6         159. As necessary to consider under Pike v. Bruce Church, Inc., 39 U.S. 137,
  7 142 (1970), California’s interest in preventing animal cruelty could be just as effectively
  8 promoted — but with a lesser impact on interstate commerce — through a variety of
  9 alternatives to an outright ban on foie gras products from force-fed ducks. Of course,
 10 to the extent that section 25982 does not apply to products from ducks fed entirely
 11 outside California, then the state can effectively ensure that no duck is force-fed in
 12 California simply by fully enforcing section 25981, which bans force feeding within the
 13 state, and by fully enforcing section 25982’s ban on the sale of foie gras products from
 14 ducks fed within California. (This is not difficult as a practical matter, since every foie
 15 gras product sold in the United States must be inspected by the USDA and bears a mark
 16 with the USDA seal identifying the official establishment from which it was produced.)
 17         160. Yet even if section 25982 were construed so as to apply to foie gras
 18 products from ducks fed entirely outside California, such as those produced by Hudson
 19 Valley and the Canadian farmers, and even assuming that the California Legislature had
 20 a legitimate local interest in doing so, there are still many other ways for the govern-
 21 ment to enable its citizens to avoid purchasing force-fed foie gras products, if they do
 22 not want to, without placing a complete ban on interstate and foreign commerce. To
 23 take just a few examples, California could undertake to inform its population about
 24 where foie gras comes from, just as it already does in publishing materials for teachers
 25 to use in their classrooms to promote what it believes to be the benefits of buying and
 26 eating locally grown products. Or California could require that sellers of foie gras
 27 products within the state notify consumers at the point of sale that the products were
 28 made from force-fed ducks.

                                             - 40 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 42 of 45 Page ID #:1799




  1         161. As alleged above, an actual controversy has arisen and now exists
  2 regarding a matter — the constitutionality of section 25982 — over which this Court
  3 has subject matter jurisdiction. A declaratory judgment will terminate and afford relief
  4 from the uncertainty, insecurity, and controversy giving rise to this action.
  5         162. Plaintiffs therefore seek declaratory and further relief under 28 U.S.C.
  6 §§ 2201 et seq. (the Declaratory Judgment Act).
  7         163. Enforcement of section 25982 is already causing immediate and
  8 irreparable injury to Plaintiffs, including but not limited to lost sales, lost profits, loss of
  9 business opportunities, diminution in value of their business, and the threat of civil
 10 penalties, and will continue to cause irreparable harm unless enjoined.
 11         164. Because enforcement of section 25982 will cause harm that cannot be
 12 adequately compensated in damages, Plaintiffs request that this Court provide
 13 preliminary and permanent injunctive relief enjoining Defendant from enforcing section
 14 25982 against Plaintiffs.
 15                                             * * *
 16         187. In addition to the foregoing causes of action, Plaintiffs believe that their
 17 allegations also state other claims upon which relief can be granted, such as claims for
 18 declaratory and injunctive relief pursuant to 42 U.S.C. § 1983 for: violation of the
 19 Supremacy Clause based on express preemption of “addition[al]” or “different”
 20 requirements imposed on ingredients in poultry products prepared in accordance with
 21 the PPIA; violation of the Supremacy Clause based on conflict or obstacle preemption
 22 given that the PPIA allows only those state regulations that are “consistent with the
 23 requirements under [the PPIA] … over articles required to be inspected under [the PPIA]
 24 for the purpose of preventing the distribution for human food purposes of any such
 25 articles which are adulterated,” whereas section 25982, by requiring the exclusion of
 26 force-fed foie gras, requires the adulteration of Plaintiffs’ USDA-approved poultry
 27 products; and violation of the Supremacy Clause based on preemption of the field of
 28 poultry product ingredients. While these separate and additional claims were separately

                                              - 41 -
                                    THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 43 of 45 Page ID #:1800




  1 alleged in Plaintiffs’ proposed Third Amended Complaint, and while Plaintiffs maintain
  2 that these claims — containing new factual allegations and based on legal theories not
  3 addressed by the Ninth Circuit in this action — are not barred by the rule of mandate
  4 or law of the case, Plaintiffs do not include those separate and additional claims
  5 here in order to comply with the Court’s order of February 27, 2019 .
  6                                    PRAYER FOR RELIEF
  7         WHEREFORE, Plaintiffs respectfully seek the following relief from this Court:
  8         A.     A declaratory judgment, pursuant to 28 U.S.C. § 2201 et seq. (the
  9 Declaratory Judgment Act), that section 25982 of the California Health & Safety Code:
 10                1.    Is unenforceable against out-of-state sales of Plaintiffs’ foie gras
 11 products that are shipped to persons in California after title has passed from a seller
 12 outside the State of California;
 13                2.    Is preempted by the Poultry Products Inspection Act as applied to
 14 the Plaintiffs’ USDA-approved foie gras products and therefore violates the Supremacy
 15 Clause, including based on the impossibility for Plaintiffs to comply with both the
 16 requirements of the federal PPIA (and its regulations) and the prohibition in section
 17 25982;
 18                3.    Violates the Commerce Clause as an unconstitutional extraterritorial
 19 regulation of agricultural practices that take place entirely outside of California; and
 20                4.    Violates the Commerce Clause as an unconstitutional burden on
 21 interstate and foreign commerce that clearly exceeds the putative local interest.
 22         B.     A preliminary injunction prohibiting Defendant from enforcing section
 23 25982 of the California Health & Safety Code against Plaintiffs or against the sale of
 24 their foie gras products;
 25         C.     A permanent injunction prohibiting Defendant from enforcing section
 26 25982 of the California Health & Safety Code against Plaintiffs or against the sale of
 27 their foie gras products;
 28

                                             - 42 -
                                   THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 44 of 45 Page ID #:1801




  1        D.    An award of reasonable attorneys fees and costs to the extent permitted by
  2 law, including but not limited to under 42 U.S.C. § 1988; and
  3        E.    Such other relief as the Court deems just and proper.
  4
  5 Dated:       March 11 2019            THE OFFICE OF MICHAEL TENENBAUM, ESQ.

  6                                       /s/ Michael Tenenbaum
                                          _________________________________
  7
                                          Michael Tenenbaum, Esq.
  8
                                          Counsel for Plaintiffs
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           - 43 -
                                 THIRD AMENDED COMPLAINT
Case 2:12-cv-05735-SVW-RZ Document 185 Filed 03/11/19 Page 45 of 45 Page ID #:1802




  1                               DEMAND FOR JURY TRIAL
  2        Plaintiffs demand trial by jury.
  3
  4 Dated:       March 11, 2019               THE OFFICE OF MICHAEL TENENBAUM, ESQ.

  5                                           /s/ Michael Tenenbaum
                                              _________________________________
  6
                                              Michael Tenenbaum, Esq.
  7
                                              Counsel for Plaintiffs
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            - 44 -
                                  THIRD AMENDED COMPLAINT
